DETAILED ACTION
	This is a Notice of Allowance for U.S. App. 17/580,101. Receipt of the amendments and arguments filed on 08/23/2022 is acknowledged.
Claims 1-10 are pending.
Claims 1-10 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Donovan on 08/30/2022.
The application has been amended as follows: 

	Amend line 11 of claim 1 to define --opening of the surface with--;

	Amend line 2 of claim 6 to define --engages the upper main support--;

	Amend claim 9 to define --A method, comprising: 
	attaching a floor mounting bracket of a wall brace onto a lower main support of the wall brace;
	placing the wall brace adjacent to a wall to be supported;
	sliding a wall support along the lower main support adjacent to an area of the wall to be supported;
	installing the floor mounting bracket onto a floor;
	aligning joist support plates coupled with an upper bracket of the wall brace with a joist;
	attaching the joist support plates to the joist;
	holding the wall support bracket to the lower main support at a desired position with a tightening fastener that engages the lower main support;
	mounting a wall support plate onto a wall support plate fastener passing through a threaded opening located on a surface of the wall support bracket that is extending away from the wall brace; and
	tightening [[a]] the wall support plate fastener to move the wall support plate against the area of the wall to be supported.--.

Allowable Subject Matter
The amendments to the claims above and filed on 08/23/2022 overcome the claim objection and 35 U.S.C. 112(b) rejection of the previous Office Action. Therefore, the claim objection and 35 U.S.C. 112(b) rejection of the previous Office Action are withdrawn.
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Abraham et al. (U.S. Patent 4,893,784) and Bodtker (U.S. Patent 5,459,967) fail to disclose a wall support bracket which comprises of a threaded opening in a surface thereof, where a fastener is coupled to a wall support plate and the wall support bracket through the threaded opening such that tightening of the fastener moves the wall support plate against a surface to be supported. Furthermore, it would be impermissible hindsight as well as render the inventions inoperable for their intended purpose if one were to modify Abraham et al. or Bodtker to meet each and every feature of the claimed invention.
Heady et al. (U.S. Patent 7,861,469) disclose a wall brace comprising of a lower main support #24, a floor mounting bracket #20, a wall mount bracket #44, an upper bracket #26, a joist support plate #18 and a wall support plate #56. A threaded fastener #48 threads through an opening #46 within the wall support bracket such that tightening of the fastener pushes the wall support plate against a wall to be supported. However, Heady et al. disclose the wall support bracket #44 is welded to the main support and the floor bracket #20 is separate from the wall brace such that the wall brace is placed on top of the floor bracket after it is attached to the floor. It would thus be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify Heady et al. to meet each and every feature of the claimed invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635